TO BE PUBLISHED




                 ,Supxmt touif of ~tttfurkv

                                    2005-SC-000724-KB



KENTUCKY BAR ASSOCIATION                                                   PETITIONER



V.                                  IN SUPREME COURT



NICKIE BARTON VANMETER                                                   RESPONDENT



                                   OPINION AND ORDER

       The Kentucky Bar Association (KBA) recommends that this Court declare

Respondent, Nickie Barton Vanmeter of Louisville, Kentucky, guilty of numerous

charges brought in three cases before the Association . Due to the gravity of these

charges, the KBA further moves for an Order of permanent disbarment . We so find and

enter an Order of permanent disbarment .

                                    1 . KBA File 8351

       Respondent was properly served with a charge by the Inquiry Commission on

March 5, 2005 alleging numerous violations of the Rules of Professional Conduct in

connection with his representation of Patricia Bales . Respondent failed to respond to

the charge .
         Respondent failed to timely respond to or participate in the ongoing domestic

proceedings involving Ms . Bales . Respondent failed to appear in court on behalf of this

client on six occasions . When Ms. Bales terminated Respondent's service, he failed to

file a motion to withdraw as counsel or to respond to a Subpoena mandating his

presence before the court . On November 2, 2000, the court found that Respondent's

"pattern of perpetual failures to appear before the Court is evidence of a willful

disobedience of and an open disregard for the rule and order of this Court ."

Respondent was held in criminal contempt and ordered to serve twelve consecutive

hours in jail .

                                     II. KBA File 9423

        On March 5, 2005, Respondent was properly served a charge alleging violation

of SCR 3 .130-8 .3(b) (commission of a criminal act). Respondent failed to respond to

this charge.

        Pursuant to North Carolina v. Alford , 400 U .S. 25, 91 S .Ct. 160, 27 L.Ed .2d 162

(1970), Respondent pled guilty to six felony offenses : First Degree Perjury, Tampering

with Physical Evidence, Tampering with Public Records, and three counts of Second

Degree Criminal Possession of a Forged Instrument on or about June 11, 2003 .

Respondent received a sentence of twenty years imprisonment, probated for a period of

five years, and a fine of $5,000 . Effective June 12, 2003, this Court temporarily

suspended Respondent from the practice of law pursuant to SCR 3.166.

                                    111. KBA File 9902

        On March 5, 2005, Respondent was properly served a charge alleging more

violations of the Rules of Professional Conduct in connection with his representation of

David Tate. Respondent failed to respond .
        In July 2001, Mr. Tate paid Respondent $500 for representation on a criminal

charge . While representing Mr. Tate, Respondent failed to return phone calls or to

adequately communicate with his client. On two occasions Respondent failed to appear

in court on behalf of his client . Upon termination of legal representation, Respondent

failed to withdraw or to notify his client that he was terminating his legal representation .

Respondent also failed to return the client's papers and property or to refund unused

portions of the retainer.

                                      IV. Conclusion

        The record in this case indicates a clear pattern of noncompliance with and

disobedience to the rule of law and to the rules of Respondent's chosen profession . In

1997, Respondent received two Private Admonitions for violating SCR 3.130-8 .1(b) by

failing to respond to Bar Complaints . Upon the foregoing facts and charges, we find

sufficient evidence to adjudicate Respondent guilty of all counts currently pending

before this Court . We further hold that in light of the seriousness of Respondent's

conduct, the recommendation of the KBA should be adopted . Therefore, it is ORDERED

that:

        1.     Nickie Barton VanMeter is adjudicated guilty of all charges alleged

        in KBA Files 8351, 9423, and 9902.

        2.     Nickie Barton VanMeter is hereby permanently disbarred from the

        practice of law in the Commonwealth of Kentucky for committing criminal

        acts which reflect adversely on Respondent's character and fitness as a

        lawyer and for violating numerous provisions of our Rules of Professional

        Conduct .
3.          In accordance with SCR 3 .450, Nickie Barton VanMeter is directed

to pay all costs associated with these disciplinary proceedings in the

amount of $783 .42 for which execution may issue from this Court upon

finality of this Order .

4.          If he has not already done so, in accordance with SCR 3 .390,

Nickie Barton VanMeter shall, within ten (10) days from the entry of this

Opinion and Order: (a) to the extent possible, cancel and cease any

advertising activities in which he is engaged ; and (b) notify, in writing, all

courts in which he may have matters pending, and all clients for whom he

is actively involved of his inability to provide further legal services, and

furnish the Director of the Kentucky Bar Association with a copy of all such

letters .

All concur .

ENTERED : November 23, 2005.